Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 01/18/2021.
	Claims 1-5 were originally presented in this application for examination.
	Claims 1-5 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/151,255 (reference application). Although 
	The copending application ‘255 appears to teach the same honeycomb filter as the claimed honeycomb structure.  Even though the porosity range of the partition wall of the disclosed honeycomb structure is slightly different compared to the claimed porosity range, it is considered prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the particle size, density, and surface area of the honeycomb material in order to achieve the desired honeycomb material having the desired porosities since it involves only routine experimentation of one having the level of ordinary skill in the art to do so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

B.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/988,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘992 appears to teach the same honeycomb filter as the claimed honeycomb structure.  Even though the porosity range of the partition wall of the disclosed honeycomb structure is slightly different compared to the claimed porosity range, it is considered prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the particle size, density, and surface area of the honeycomb material in order to achieve the desired honeycomb material having the desired porosities since it involves only routine experimentation of one having the level of ordinary skill in the art to do so.


C.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/151,282 (or US 2021/0270163 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘282 appears to teach the same honeycomb filter as the claimed honeycomb structure.  Even though the porosity range of the partition wall of the disclosed honeycomb structure is slightly different compared to the claimed porosity range, it is considered prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the particle size, density, and surface area of the honeycomb material in order to achieve the desired honeycomb material having the desired porosities since it involves only routine experimentation of one having the level of ordinary skill in the art to do so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

D.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/151,262 (or US 2021/0270172 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘262 appears to teach the same honeycomb filter as the claimed honeycomb structure.  Even though the porosity range of the partition wall of the disclosed honeycomb structure is slightly different compared to the claimed porosity range, it is considered prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the particle size, density, and surface area of the honeycomb material in order to achieve the desired honeycomb material having the desired porosities since it involves only routine experimentation of one having the level of ordinary skill in the art to do so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

E.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/147,741 or (US 2021/0270161 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The copending application ‘741 appears to teach the same honeycomb filter as the claimed honeycomb structure.  Even though the porosity range of the partition wall of the disclosed honeycomb structure is slightly different compared to the claimed porosity range, it is considered prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to control/optimize the particle size, density, and surface area of the honeycomb material in order to achieve the desired honeycomb material having the desired porosities since it involves only routine experimentation of one having the level of ordinary skill in the art to do so.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102(a)(2)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuki (US 11,167,279 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kuki ‘279 discloses a plugged honeycomb structure, comprising: a pillar-shaped honeycomb structure body having an inflow end face and an outflow end face and including porous partition walls disposed so as to surround a plurality of cells, the plurality of cells extending from the inflow end face to the outflow end face and serving as a through channel of fluid; and plugging portions disposed at open ends of the cells at the inflow end face side or at the outflow end face side, wherein the partition walls have a cumulative pore volume measured by mercury porosimetry, etc., the pore diameter D10 is 6 um or more, the pore diameter D90 is 58 um or less, etc. (See col. 20, claim 1).  The partition walls have porosity of 50 to 70% (See col. 20, claim 6).  The partition walls are loaded with catalyst to purify exhaust gas (See col. 20, claim 7).  See also entire reference for further details.


Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-5 are pending.  Claims 1-5 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 25, 2022